Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                September 12, 2019

The Court of Appeals hereby passes the following order:

A20A0132. BOBBY RAY DYER v. THE STATE.

      Bobby Ray Dyer filed a petition for expungement of his arrest record and
motion to proceed in forma pauperis, which the trial court denied on June 14, 2019.
Dyer filed this direct appeal on July 25, 2019. We, however, lack jurisdiction.
      A notice of appeal must be filed within 30 days after the entry of the trial
court’s order. OCGA § 5-6-38 (a). The proper and timely filing of a notice of appeal
is an absolute requirement to confer appellate jurisdiction on this Court. Rowland v.
State, 264 Ga. 872, 872 (1) (452 SE2d 756) (1995). Dyer’s notice of appeal, filed 41
days after entry of the order he wishes to appeal, was untimely. Accordingly, this
appeal is hereby DISMISSED for lack of jurisdiction.

                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        09/12/2019
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.